                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DEMARIO LINDSEY                                                                  PLAINTIFF

v.                              Case No. 4:19-cv-00293-KGB

KEVIN NEAL, Lieutenant,
Faulkner County Sheriffs Office, et al.                                       DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Demario Lindsey’s complaint is dismissed without prejudice.

       It is so adjudged this 18th day of December, 2019.

                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
